


Exhibit (10b)








POTLATCH CORPORATION
SEVERANCE PROGRAM FOR EXECUTIVE EMPLOYEES
Amended and Restated Effective February 14, 2014






--------------------------------------------------------------------------------




POTLATCH CORPORATION
SEVERANCE PROGRAM FOR EXECUTIVE EMPLOYEES
Effective September 5, 2013
Amended and Restated Effective February 14, 2014
Section 1
ADOPTION AND PURPOSE OF PROGRAM.

Potlatch Corporation (the “Company”) most recently amended and restated the
Potlatch Corporation Severance Program for Executive Employees (the “Program”),
effective September 5, 2013. This amendment and restatement is effective as of
February 14, 2014 and applies in the case of any Separation from Service on and
after such date; the applicable prior version of the Program applies to any
Separation from Service prior to such date. The Program is designed to provide a
program of severance payments to certain employees of the Company and its
designated subsidiaries. The Program is an employee welfare benefit plan within
the meaning of Section 3(1) of ERISA and Section 2510.3-1 of the regulations
issued thereunder. The plan administrator of the Program for purposes of ERISA
is the Committee.
Section 2
DEFINITIONS.

(a)    “Affiliate” means any other entity which would be treated as a single
employer with the Company under Section 414(b) or (c) of the Code, provided that
in applying such Sections and in accordance with the rules of Treasury
Regulation Section 1.409A-1(h)(3), the language “at least 50 percent” shall be
used instead of “at least 80 percent.”
(b)    “Base Compensation” means an Eligible Employee’s base rate of pay as in
effect at the time the Eligible Employee Separates from Service, or, if greater,
the rate in effect at the time Good Reason occurs or the time a Change in
Control occurs, if applicable. An Eligible Employee’s base rate of pay shall be
determined without reduction for (i) any deferred contributions made by the
Eligible Employee pursuant to the Salaried 401(k) Plan, or (ii) any
contributions made by the Eligible Employee pursuant to the Potlatch Management
Deferred Compensation Plan.
(c)    “Beneficiary” means the person or persons who become entitled to receive
payment as a result of the death of an Eligible Employee. The Eligible Employee
may designate a beneficiary under the Program in a form provided by the
Committee.
(d)    “Benefits Committee” means the Potlatch Corporation Benefits Committee
and any successor committee thereto.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Cause” means dishonesty, fraud, serious or willful misconduct, conduct
prohibited by law (except minor violations), or the Eligible Employee’s material
breach of any of his or her obligations regarding noncompetition,
nonsolicitation or the protection of confidential or proprietary information and
trade secrets, as those obligations are set forth in any written agreement
executed between the Eligible Employee and the Participating Company, in each
case as determined by the Vice President, Human Resources, of the Company or, in
the case of executive officers, the Board or the Committee.

1

--------------------------------------------------------------------------------




(g)    “Change in Control” means the occurrence of any of the following events:
(i)    The consummation of a merger or consolidation involving the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,
(A)    all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company either directly or through one (1) or more subsidiaries),
(B)    no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or such other corporation or other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, thirty percent (30%) or
more of, respectively, the then outstanding shares of common stock or common
equity of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation or other entity except to the extent that such
ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination, or
(C)    at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or
(ii)    Individuals who, as of May 6, 2013 constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director of the Company
subsequent to May 6, 2013 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors of the Company then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors of the Company, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or
(iii)    The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either:
(A)    the then Outstanding Common Stock, or
(B)    the combined voting power of the Outstanding Voting Securities,

2

--------------------------------------------------------------------------------




provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):
(I)     any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by the Company;
(II)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Company; and
(III)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of paragraph (i) of this definition; or
(iv)    The consummation of the sale, lease or exchange of all or substantially
all of the assets of the Company.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Committee” means the Executive Compensation and Personnel Policies
Committee of the Board.
(j)    “Company” has the meaning set forth in Section 1. References to the
Company include Participating Companies where the context so indicates.
(k)    “Eligible Employee” means a Principal Officer of a Participating Company
or other employee of a Participating Company who participates in the Program.
(l)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(m)    “Good Reason” means the existence of any one or more of the following
conditions without an Eligible Employee’s express written consent: (i) the
assignment to the Eligible Employee of any duties or responsibilities that
results in a material diminution of his or her duties or responsibilities as in
effect immediately prior to such assignment; provided, however, that, for the
avoidance of doubt, a change in his or her title or reporting relationships
shall not constitute Good Reason; (ii) a material reduction in the Eligible
Employee’s annual base salary, as determined by taking into account the annual
base salary in effect immediately prior to such reduction (and as may have been
increased after the date of a Change in Control); (iii) a material reduction in
the Eligible Employee’s aggregate employee benefit opportunities provided under
material Benefit Plans, as determined by taking into account, in the aggregate,
such opportunities in effect immediately prior to such reduction (and as may
have been increased after the date of a Change in Control), unless such
reduction is part of an across-the-board reduction of employee benefit
opportunities for substantially all similarly-situated employees of the
Participating Company as of the time of such reduction; (iv) a relocation of the
Eligible Employee’s business office to a location more than fifty (50) miles
from the location at which he or she performs duties as of the date such
relocation requirement or request is communicated to the Eligible Employee by
the Participating Company, except for required business travel to an extent
substantially consistent with his or her business travel obligations prior to
such date; or (v) a material breach by the Participating Company of any material
written agreement between the Eligible Employee and the Participating Company
concerning the terms and conditions of the Eligible Employee’s employment or
other service relationship with the Participating

3

--------------------------------------------------------------------------------




Company. For purposes of this definition of “Good Reason,” the term “Benefit
Plan” means any cash or equity-based incentive plan, qualified and nonqualified
employee benefit plan or any employee welfare plan of the Participating Company.
(n)    “Identification Date” means each December 31.
(o)    “Incentive Plan” means the Potlatch Corporation Annual Incentive Plan and
any successor plan.
(p)    “Key Employee” means an Eligible Employee who, on an Identification Date,
is:
(i)    An officer of the Company or an Affiliate having annual compensation
greater than the compensation limit in Section 416(i)(l)(A)(i) of the Code,
provided that no more than fifty (50) officers of the Company and its Affiliates
shall be determined to be Key Employees as of any Identification Date;
(ii)    A five percent (5%) owner of the Company; or
(iii)    A one percent (1%) owner of the Company having annual compensation from
the Company and its Affiliates of more than $150,000.
If an Eligible Employee is identified as a Key Employee on an Identification
Date, then such Eligible Employee shall be considered a Key Employee for
purposes of the Program during the period beginning on the first April 1
following the Identification Date and ending on the next March 31.
(q)    “Normal Retirement Date” means “normal retirement date” as determined
under the Retirement Plan.
(r)    “Participating Company” means the Company and its subsidiaries designated
by the Committee to participate in the Program.
(s)    “Present Value” means the present value calculated using the assumed
discount rate applied in projecting the Company’s pension benefit obligations
for financial reporting purposes and the RP 2000 mortality table.
(t)    “Principal Officers” means the chairman and chief executive officer,
president and chief operating officer, chief financial officer, secretary,
treasurer and controller and any elected vice president of a Participating
Company.
(u)    “Program” has the meaning set forth in Section 1.
(v)    “Retirement Plan” means the Potlatch Salaried Retirement Plan as in
effect from time to time.
(w)    “Salaried 401(k) Plan” means the Potlatch Salaried 401(k) Plan as in
effect from time to time.
(x)    “Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.
(y)    “Separation from Service” or “Separates from Service” means termination
of an Eligible Employee’s service as an Eligible Employee consistent with the
requirements of Section 409A. For purposes of the Program, “Separation from
Service” (including “Separates from Service”) generally

4

--------------------------------------------------------------------------------




means termination of an Eligible Employee’s employment as a common-law employee
of the Company and each Affiliate.
(z)    “Supplemental Plans” means the Potlatch Corporation Salaried Employees’
Supplemental Benefit Plan and Potlatch Corporation Salaried Supplemental Benefit
Plan II and any successor plan.
(aa)    “Year of Service” means a year of vesting service as determined under
the Retirement Plan.
Section 3
ELIGIBILITY.

All Principal Officers and appointed vice presidents of the Participating
Companies and such other employees of the Participating Companies who are
designated by the Committee to participate in the Program shall be eligible to
participate in the Program. As a condition to participation in the Program, each
Eligible Employee shall agree in writing to become bound by its terms.
Section 4
SEVERANCE BENEFITS.

(a)    Basic Severance Benefits. Upon the occurrence of any of the events
specified in Section 5(a), an Eligible Employee shall receive (in lieu of any
other severance benefit payable under any other plan or program now or hereafter
maintained by a Participating Company) basic severance benefits under the
Program as follows:
(i)    A lump sum cash benefit equal to three (3) weeks of the Eligible
Employee’s Base Compensation for each full Year of Service completed by such
Eligible Employee, provided that the sum of the amounts payable under this
Section 4(a)(i) shall not be less than an amount equal to one (1) year of the
Eligible Employee’s Base Compensation;
(ii)    A lump sum cash benefit equal to the Eligible Employee’s unused and
accrued vacation pay, if any, determined as of the date when the Eligible
Employee Separates from Service under the terms of the Participating Company’s
vacation policy as in effect when the applicable event specified in Section 5(a)
occurs (which, in the case of Separation from Service pursuant to Section
5(a)(iii), shall be the date of the material change rather than the date the
Eligible Employee Separates from Service);
(iii)    Eligibility for an “Award” under the Incentive Plan for the “Award
Year” in which the Eligible Employee Separates from Service, determined under
all the terms and conditions of the Incentive Plan;
(iv)    In consideration of the Eligible Employee’s future health care needs, a
lump sum cash benefit in an amount equal to the product of (A) the total monthly
premium for medical and dental coverage, if any, for the Eligible Employee in
effect on the day preceding the date of the Eligible Employee’s Separation from
Service, and (B) twelve (12); and
(v)    Reimbursement for outplacement services incurred for a period of up to
twelve (12) months from the date of the Eligible Employee’s Separation from
Service. The Eligible Employee must submit his or her receipts in accordance
with the Participating Company’s then current expense reimbursement policy.

5

--------------------------------------------------------------------------------




(b)    Change in Control Benefits. Upon the occurrence of any of the events
specified in Section 5(b), an Eligible Employee shall receive (in lieu of any
severance benefit payable under Section 4(a) or any other severance benefit
payable under any other plan or program now or hereafter maintained by a
Participating Company) Change in Control benefits under the Program as follows:
(i)    A lump sum cash benefit equal to the Eligible Employee’s annual Base
Compensation plus his or her annual Base Compensation multiplied by his or her
target bonus percentage (as determined pursuant to the Incentive Plan),
determined as of the date of the Change in Control or the effective date the
Eligible Employee Separates from Service, whichever produces the larger amount,
multiplied by the appropriate factor from the following table:
Eligible Employee
Pay Multiple Factor
Chief Executive Officer
Other Eligible Employees
3.00
2.50

(ii)    A lump sum cash benefit equal to the Eligible Employee’s unused and
accrued vacation pay, if any, determined as of the date on which the Eligible
Employee Separates from Service under the terms of the Participating Company’s
vacation policy. For this purpose, an Eligible Employee’s Base Compensation and
the terms of the vacation policy shall be determined as of the date when the
Eligible Employee Separates from Service;
(iii)    Eligibility for an “Award” for the “Award Year” in which the Eligible
Employee Separates from Service under the Incentive Plan determined under all
the terms and conditions of such plan but based on the Eligible Employee’s
target bonus determined pursuant to such plan; provided, however, that such
benefit shall not be payable with respect to any Award Year for which the
Eligible Employee receives a payment pursuant to any similar change in control
provision in or related to the Incentive Plan;
(iv)    In consideration of the Eligible Employee’s future health care needs, a
lump sum cash benefit in an amount equal to the product of (A) the total monthly
premium for medical and dental coverage, if any, for the Eligible Employee and
his or her spouse and dependents in effect on the day preceding the date of the
Eligible Employee’s Separation from Service, and (B) twelve (12);
(v)    Reimbursement for outplacement services incurred for a period of up to
twelve (12) months from the date of the Eligible Employee’s Separation from
Service. The Eligible Employee must submit his or her receipts in accordance
with the Participating Company’s current expense reimbursement policy;
(vi)    In the case of an Eligible Employee who has less than two (2) Years of
Service on the date he or she Separates from Service, a lump sum cash benefit
equal to the unvested portion, if any, of the Eligible Employee’s “401(k) Plan
Supplemental Benefit” account under the Supplemental Plans. The value of those
portions of the Eligible Employee’s “401(k) Plan Supplemental Benefit” account
referred to in the preceding sentence shall be determined as of the date the
Eligible Employee Separates from Service with the Participating Company; and
(vii)    A lump sum cash benefit equal to the Present Value of the Eligible
Employee’s “Normal Retirement Benefit” and “Retirement Plan Supplemental
Benefit” determined under the Retirement Plan

6

--------------------------------------------------------------------------------




and the Supplemental Plans, respectively, if the Eligible Employee was not
entitled to a “Vested Benefit” under the Retirement Plan as of the date the
Eligible Employee Separates from Service with the Participating Company.
(c)    Limitation on Payments Under Certain Circumstances.
(i)    Notwithstanding any other provision under the Program, in the event that
an Eligible Employee becomes entitled to receive or receives any payments or
benefits under the Program or under any other plan, agreement, program or
arrangement with an Affiliate (collectively, the “Payments”), that may
separately or in the aggregate constitute “parachute payments” within the
meaning of Section 280G of the Code and the Treasury regulations promulgated
thereunder (“Section 280G”) and it is determined that, but for this
Section 4(c)(i), any of the Payments will be subject to any excise tax pursuant
to Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), the Participating Company shall pay to the Eligible Employee either (A)
the full amount of the Payments or (B) an amount equal to the Payments reduced
by the minimum amount necessary to prevent any portion of the Payments from
being an “excess parachute payment” (within the meaning of Section 280G) (the
“Capped Payments”), whichever of the foregoing amounts results in the receipt by
the Eligible Employee, on an after-tax basis (with consideration of all taxes
incurred in connection with the Payments, including the Excise Tax), of the
greatest amount of Payments notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. For purposes of determining whether
an Eligible Employee would receive a greater after-tax benefit from the Capped
Payments than from receipt of the full amount of the Payments and for purposes
of Section 4(c)(iii) (if applicable), the Eligible Employee shall be deemed to
pay federal, state and local taxes at the highest marginal rate of taxation for
the applicable calendar year.
(ii)    All computations and determinations called for by Sections 4(c)(i) and
4(c)(iii) shall be made and reported in writing to the Company and the Eligible
Employee by a third-party service provider selected by the Company (the “Tax
Advisor”), and all such computations and determinations shall be conclusive and
binding on the Company and the Eligible Employee. For purposes of such
calculations and determinations, the Tax Advisor may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Eligible Employee shall furnish to the Tax Advisor
such information and documents as the Tax Advisor may reasonably request in
order to make the required calculations and determinations. The Company shall
bear all fees and expenses charged by the Tax Advisor in connection with its
services.
(iii)    In the event that Section 4(c)(i) applies and a reduction is required
to be applied to the Payments thereunder, the Payments shall be reduced by the
Company in a manner and order of priority that provides the Eligible Employee
with the largest net after-tax value; provided that payments of equal after-tax
present value shall be reduced in the reverse order of payment. Notwithstanding
anything to the contrary herein, any such reduction shall be structured in a
manner intended to comply with Section 409A.
(d)    No Duty to Mitigate; Offset. The Eligible Employee shall not be required
to mitigate the amount of any payments provided under Section 4(b), nor shall
any payment or benefit provided for in Section 4(b) be offset by any
compensation earned by the Eligible Employee as the result of employment by
another employer or by retirement benefits. Notwithstanding the foregoing, the
Committee in its sole discretion may reduce any payments provided under Section
4(a), 4(b) and 4(c) (to an amount not less than zero) by any payments that an
Eligible Employee has or will receive pursuant to an arrangement or agreement

7

--------------------------------------------------------------------------------




with the Participating Company that provides for severance payments, including
related tax payments, to which such Eligible Employee may be entitled in the
event of termination of employment, provided that no such payments are subject
to the requirements of Section 409A.
Section 5
CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS.

(a)    Payment of Basic Severance Benefits. Subject to the provisions of Section
5(c), an Eligible Employee will be eligible for the benefits specified in
Section 4(a) upon the occurrence of any of the following events (except that an
Eligible Employee who has satisfied the conditions of Section 5(b) will be
eligible for the benefits specified in Section 4(b) rather than the benefits
specified in Section 4(a)):
(viii)    The Eligible Employee’s involuntary termination of employment that
constitutes a Separation from Service by the Company for any reason other than
Cause; or
(ix)    Termination as a Participating Company of the entity employing the
Eligible Employee due to the sale to a third party or a spin-off of a designated
subsidiary, subject to the limitations of Section 5(c)(ii) and provided that
such transaction is a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company as defined in the regulations promulgated under Section 409A; or
(x)    The Eligible Employee Separates from Service with a Company within
twenty-four (24) months following an event that constitutes Good Reason. An
Eligible Employee shall not be deemed to have experienced a Separation from
Service hereunder unless (i) the Eligible Employee notifies the Company in
writing of the condition that he or she believes constitutes Good Reason within
thirty (30) days of the initial existence thereof (which notice specifically
identifies such condition and the details regarding its existence), (ii) the
Company fails to remedy or cause to be remedied such condition within thirty
(30) days after the date on which it receives such notice (the “Remedial
Period”), and (iii) the Eligible Employee terminates his or her service
relationship with the Company within sixty (60) days after the end of the
Remedial Period. An Eligible Employee’s failure to include in the notice any
fact or circumstance that contributes to a showing of Good Reason shall not
waive any right he or she has hereunder or preclude the Eligible Employee from
asserting such fact or circumstance in enforcing his or her rights hereunder.
For the avoidance of doubt and purposes of this Section 5(a), the term “Company”
includes any Participating Company or successor entity, as applicable.
Notwithstanding the foregoing, no benefits shall be available under this Section
5(a) if (i) the Eligible Employee Separates from Service with a Company due to
death or because he or she is eligible for or receiving long-term or permanent
disability benefits under the Company’s disability income plan as in effect on
the date of onset of disability or (ii) the Eligible Employee satisfies all of
the following conditions:
(A)    he or she Separates from Service on or after his or her Normal Retirement
Date;
(B)    for the two (2) year period immediately before retirement, he or she
qualified as an Eligible Employee; and
(C)    his or her benefits under the Retirement Plan, Salaried 401(k) Plan and
Supplemental Plans which, when converted to a straight life annuity (and
excluding any portion of the

8

--------------------------------------------------------------------------------




benefit under the Salaried 40l(k) Plan which represents contributions by the
Eligible Employee), equals, in the aggregate, at least $44,000.
(b)    Payment of Change in Control Benefits. Subject to the provisions of
Section 5(c), an Eligible Employee will be eligible for the benefits specified
in Section 4(b) upon the occurrence of any of the following events within
twenty-four (24) months following a Change in Control:
(iv)    The Eligible Employee experiences an involuntary termination of
employment that constitutes a Separation from Service for any reason other than
Cause; or
(v)    The Eligible Employee Separates from Service for Good Reason, provided
that the Eligible Employee was employed by the Company on the date immediately
preceding the Change in Control. An Eligible Employee shall not be deemed to
have experienced a Separation from Service hereunder unless (i) the Eligible
Employee notifies the Company in writing of the condition that he or she
believes constitutes Good Reason within thirty (30) days of the initial
existence thereof (which notice specifically identifies such condition and the
details regarding its existence), (ii) the Company fails to remedy or cause to
be remedied such condition within thirty (30) days after the date on which it
receives such notice (the “Remedial Period”), and (iii) the Eligible Employee
terminates his or her service relationship with the Company within sixty (60)
days after the end of the Remedial Period. An Eligible Employee’s failure to
include in the notice any fact or circumstance that contributes to a showing of
Good Reason shall not waive any right he or she has hereunder or preclude the
Eligible Employee from asserting such fact or circumstance in enforcing his or
her rights hereunder.
For the avoidance of doubt and for purposes of this Section 5(b), the term
“Company” includes any Participating Company or successor entity, as applicable.
Notwithstanding the foregoing, no benefits shall be available under this Section
5(b) if the Eligible Employee Separates from Service with a Company due to death
or because he or she is eligible for or receiving long-term or permanent
disability benefits under the Company’s disability income plan as in effect on
the date of onset of disability.
(c)    Limitations on Eligibility for Benefits.
(i)    If an Eligible Employee is assigned from one to another Participating
Company, he or she shall not be considered to have Separated from Service under
the provisions of the Program.
(ii)    No benefit will be payable hereunder due to an Eligible Employee’s
Separation from Service because of the sale to a third party or spin-off of a
division (or other operating assets) of a Participating Company or the
termination of the Eligible Employee’s employer’s status as a Participating
Company upon the sale to a third party or spin-off of a designated subsidiary
where such sale or spin-off is a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company as defined in the regulations promulgated under Section 409A, if
(A) (I) the Eligible Employee is employed in the same or better job by the
purchaser of such division, assets, or subsidiary or such other spun-off entity
or (II) such purchaser or spun-off entity is contractually obligated to offer
the Eligible Employee the same or a better job and (B) such purchaser or
spun-off entity is contractually obligated to maintain a plan which in all
material respects is equivalent to the Program, providing for continuing
coverage of the Eligible Employee for two (2) years following the sale or
spin-off of such division, assets or subsidiary.

9

--------------------------------------------------------------------------------




(iii)    To the extent that an Eligible Employee shall have received severance
payments or other severance benefits under any other plan or agreement of the
Participating Company before receiving benefits hereunder, the severance
payments or other severance benefits under such other plan or agreement shall
reduce (but not below zero) the corresponding benefits to which the Eligible
Employee shall be entitled under Section 4. To the extent that an Eligible
Employee accepts payments made pursuant to Section 4, he or she shall be deemed
to have waived his or her right to receive a corresponding amount of future
severance payments or other severance benefits under any other plan or agreement
of the Participating Company. Benefits provided under the Program shall be in
lieu of or offset by, as determined by the Committee, any termination or
severance payments or other severance benefits for which the Eligible Employee
may be eligible under any of the plans or agreements of the Company or an
Affiliate or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar statute or regulation.
(iv)    Any and all amounts payable and benefits or additional rights provided
pursuant to the Program shall only be payable if an Eligible Employee timely
delivers to the Participating Company and does not revoke a general waiver and
release of claims in favor of the Participating Company and related parties
identified therein in the form presented by the Participating Company, and the
revocation period related to such general waiver and release has expired. Such
general waiver and release shall be executed and delivered (and the revocation
period related thereto, if any, shall have lapsed without revocation having been
made) within sixty (60) days following the Eligible Employee’s Separation from
Service.
(v)    Any amounts or benefits payable but not made as of the Eligible
Employee’s death shall be paid to the Beneficiary. If a designated Beneficiary
does not survive the Eligible Employee or dies before receiving all such
payments, payment of the balance shall be made to the estate of the last to die
of the Eligible Employee or the designated Beneficiary.
Section 6
TIME AND FORM OF BENEFIT.

(a)    Time of Benefit. Except as provided in Section 6(b), distributions made
to Eligible Employees will commence no more than sixty (60) days following the
Eligible Employee’s Separation from Service, provided the applicable revocation
period required for the release under Section 5(c)(iv) has lapsed at that time
without revocation having been made.
(b)    Key Employees. Notwithstanding any other provision of the Program, a
distribution of benefits subject to the requirements of Section 409A made to an
Eligible Employee who is identified as a Key Employee at the time of his or her
Separation from Service will be delayed for a minimum of six (6) months if the
Eligible Employee’s distribution is triggered by his or her Separation from
Service. Any payment that otherwise would have been made except for the
application of this Section 6(b) during such six (6) month period will be made
in one (1) lump sum payment not later than the last day of the second month
following the month that is six (6) months from the date the Eligible Employee
Separates from Service. The determination of which Eligible Employees are Key
Employees will be made by the Committee in its sole discretion in accordance
with this Section 6(b) and Sections 416(i) and 409A of the Code and the
regulations promulgated thereunder.
(c)    Form of Benefit. The benefits described in Section 4(a)(i) shall be paid,
less withholding for applicable taxes, in monthly installments over a period not
to exceed twelve (12) months from the date the Eligible Employee Separates from
Service. The benefits described in Sections 4(a)(ii) and 4(a)(iv)

10

--------------------------------------------------------------------------------




shall be paid, less withholding for applicable taxes, in a lump sum. The
benefits described in Sections 4(b)(i), (ii), (iv), (vi) and (vii) shall be
paid, less withholding for applicable taxes, in a lump sum.
Section 7
EFFECT OF DEATH OF EMPLOYEE.

Should an Eligible Employee die after Separation from Service but while
participating in the Program and prior to the payment of the entire benefit due
hereunder, the balance of the benefit payable under the Program shall be paid in
a lump sum to the estate of the Eligible Employee.
Section 8
AMENDMENT AND TERMINATION.

The Company reserves the right to amend or terminate the Program at any time and
to increase or decrease the amount of any benefit provided under the Program;
provided, however, that as to any individual who has qualified as an Eligible
Employee and has become entitled to any Change in Control benefit under Section
4(b), the Program cannot be terminated or amended to reduce any benefit provided
under Section 4(b) or make any condition pertaining to qualification for the
Change in Control benefit under Section 4(b) materially more restrictive. Once
an individual has qualified as an Eligible Employee, the Program may not be
amended to cause such individual to cease to qualify as an Eligible Employee for
purposes of determining that individual’s eligibility for the Change in Control
benefit under Section 4(b). Notwithstanding any other provision of the Program,
following a Change in Control this Section 8 may not be amended for a period of
three (3) years.
Notwithstanding the foregoing, the Vice President, Human Resources, of the
Company shall have the power and authority to amend the Program with respect to
any amendment that (i) does not materially increase the cost of the Program to
the Company or (ii) is required to comply with new or changed legal requirements
applicable to the Program, including, but not limited to, Section 409A.
Section 9
CLAIMS PROCEDURE.

(a)    Claims. All applications for benefits and all inquiries concerning claims
under the program shall be submitted to the following address: Benefits
Committee, Severance Program for Executive Employees, Potlatch Corporation, 601
W. First Avenue, Suite 1600, Spokane, Washington 99201.
(b)    Denial of Claims. In the event that any application for benefits under
the Program is denied in whole or in part, the Benefits Committee shall notify
the applicant in writing of such denial and shall advise the applicant of the
right to a review thereof. Such written notice shall set forth, in a manner
calculated to be understood by the applicant, specific reasons for such denial,
specific references to the provisions of the Program on which such denial is
based, a description of any information or material necessary for the applicant
to perfect his or her application, an explanation of why such material is
necessary and an explanation of the Program’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 10. Such written notice shall be
given to the applicant within ninety (90) days after the Benefits Committee
receives the application, unless special circumstances require an extension of
time of up to an additional ninety (90) days for processing the application. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the applicant prior to the termination of the
initial ninety (90) day period. This notice of extension shall indicate the
special circumstances requiring the extension of time and the date by which the
Benefits Committee expects to render its decision on the application for
benefits.

11

--------------------------------------------------------------------------------




Section 10
REVIEW PROCEDURE.

(a)    Informal Resolution of Questions. Any Eligible Employee who has questions
or concerns about his or her benefits under the Program is encouraged to
communicate with the Vice President, Human Resources, of the Company. If this
discussion does not give the Eligible Employee satisfactory results, a formal
claim for benefits may be made within one (1) year of the event giving rise to
the claim in accordance with the procedures of this Section 10. If a participant
fails to file a formal claim within the preceding limitation period, the
participant shall not be entitled to bring any legal or equitable action for
benefits under the Program.
(b)    Formal Benefits Claim – Review by Benefits Committee. An Eligible
Employee may make a written request for review of any matter concerning his or
her benefits under the Program. The claim must be submitted to the following
address: Benefits Committee, Severance Program for Executive Employees, Potlatch
Corporation, 601 W. First Avenue, Suite 1600, Spokane, Washington 99201. The
Benefits Committee shall decide the action to be taken with respect to any such
request and may require additional information, if necessary, to process the
request. The Benefits Committee shall review the request and shall issue its
decision, in writing, no later than ninety (90) days after the date the request
is received, unless the circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
person making the request within the initial ninety (90) day period, and the
notice shall state the circumstances requiring the extension and the date by
which the Benefits Committee expects to reach a decision on the request. In no
event shall the extension exceed a period of ninety (90) days from the end of
the initial period.
(c)    Notice of Denied Request. If the Benefits Committee denies a request in
whole or in part, it shall provide the person making the request with written
notice of the denial within the period specified in Section 10(b). The notice
shall set forth the specific reason for the denial, reference to the specific
Program provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Program’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.
(d)    Appeal to Benefits Committee.
(i)    A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Benefits Committee within sixty (60) days of receipt of the
notification of denial. The appeal must be submitted to the following address:
Benefits Committee, Potlatch Corporation, 601 W. First Avenue, Suite 1600,
Spokane, Washington 99201. The Benefits Committee, for good cause shown, may
extend the period during which the appeal may be filed for another sixty
(60) days. The appellant and his or her authorized representative shall be
permitted to submit written comments, documents, records and other information
relating to the claim for benefits. Upon request and free of charge, the
appellant should be provided reasonable access to, and copies of, all documents,
records or other information relevant to the appellant’s claim.
(ii)    The Benefits Committee’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Benefits

12

--------------------------------------------------------------------------------




Committee’s review shall not be restricted to those provisions of the Program
cited in the original denial of the claim.
(iii)    The Benefits Committee shall issue a written decision within a
reasonable period of time but not later than sixty (60) days after receipt of
the appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than one hundred twenty (120) days after receipt of an
appeal. If such an extension is required, written notice shall be furnished to
the appellant within the initial sixty (60) day period. This notice shall state
the circumstances requiring the extension and the date by which the Benefits
Committee expects to reach a decision on the appeal.
(iv)    If the decision on the appeal denies the claim in whole or in part,
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Program provisions
upon which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Program and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
(v)    The decision of the Benefits Committee on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.
(e)    Exhaustion of Remedies. No legal or equitable action for benefits under
the Program shall be brought unless and until the claimant has submitted a
written claim for benefits in accordance with Section 10(a), has been notified
that the claim is denied in accordance with Section 10(c), has filed a written
request for a review of the claim in accordance with Section 10(d), and has been
notified in writing that the Benefits Committee has affirmed the denial of the
claim in accordance with Section 10(d); provided, however, that an action for
benefits may be brought after the Benefits Committee has failed to act on the
claim within the time prescribed in Section 10(b) and Section 10(d),
respectively.
Section 11
ADMINISTRATION OF THE PROGRAM.

In addition to the powers and duties otherwise set forth in the Program, the
Committee shall have full power and authority to administer and interpret the
Program, to establish procedures for administering the Program, to adopt and
periodically review such rules consistent with the terms of the Program as the
Committee deems necessary or advisable in order to properly carry out the
provisions of the Program, and to take any and all necessary action in
connection therewith. The Committee’s interpretation and construction of the
Program and its determination of the amount of any Award thereunder shall be
conclusive and binding on all persons. In its discretion, the Committee may
delegate to the Vice President, Human Resources, of the Company the authority
for the effective administration of the Program and for assigning responsibility
to designated managers to carry out such duties.
Section 12
APPLICATION OF SECTION 409A.

(a)    General. The Program and payments hereunder are intended to be exempt
from the requirements of Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise. To the extent

13

--------------------------------------------------------------------------------




Section 409A is applicable to the Program or any payments under the Program, it
is intended that the Program and such payments comply with the deferral, payout
and other limitations and restrictions imposed under Section 409A.
Notwithstanding any other provision of the Program to the contrary, the Program
shall be interpreted, operated and administered in a manner consistent with such
intentions. Notwithstanding any other provision of the Program to the contrary,
the Committee, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify the Program so that any payment qualifies for exemption from or
complies with Section 409A; provided, however, that the Company makes no
representations that payments under the Program shall be exempt from or comply
with Section 409A and makes no undertaking to preclude Section 409A from
applying to payments under the Program.
(b)    Payment Periods; Release. Whenever the Program specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company; provided
that if the timing of the payment is contingent on the lapse or expiration of
the revocation period for the release required under Section 5(c)(iv) and such
revocation period could, as of an Eligible Employee’s Separation from Service,
lapse either in the same year as the date of such Separation from Service or in
the following year, the actual date of payment within the specified period shall
be in such following year.
(c)    Reimbursements. All reimbursements provided under the Program shall be
made or provided in accordance with the requirements of Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Eligible Employee’s lifetime (or during a shorter period of
time specified in the Program), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.
Section 13
BASIS OF PAYMENTS TO AND FROM PROGRAM.

All benefits under the Program shall be paid by the Participating Company. The
Program shall be unfunded and benefits hereunder shall be paid only from the
general assets of the Participating Company. Nothing contained in the Program
shall be deemed to create a trust of any kind for the benefit of Eligible
Employees or create any fiduciary relationship between the Participating Company
and the Eligible Employees with respect to any assets of the Participating
Company. The Participating Company is under no obligation to fund the benefits
provided herein prior to payment, although it may do so if it chooses. Any
assets which the Participating Company chooses to use for advance funding shall
not cause the Program to be a funded plan within the meaning of ERISA.
Section 14
NO EMPLOYMENT RIGHTS.

Nothing in the Program shall be deemed to give any individual the right to
remain in the employ of a Participating Company or to limit in any way the right
of a Participating Company to terminate an individual’s employment, which right
is hereby reserved.





14

--------------------------------------------------------------------------------




Section 15
NON-ALIENATION OF BENEFITS.

No benefit payable under the Program shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to make it so shall be void.
Section 16
SUCCESSORS AND ASSIGNS.

The Program shall be binding on the Company, its successors and assigns, and any
parent corporation of the Company’s successors or assigns. Notwithstanding that
the Program may be binding upon a successor or assign by operation of law, the
Company shall require any successor or assign to expressly assume and agree to
be bound by the Program in the same manner and to the same extent that the
Company would be if no succession or assignment had taken place.
Section 17
NOTICES.

All notices pertaining to the Program shall be in writing and shall be deemed
given if delivered by hand or mailed with postage prepaid and addressed, in the
case of the Company to the address set forth in Section 9(a), attention of its
Corporate Secretary, and in the case of the Eligible Employee to his or her last
known address as reflected in the records of the Company.
Section 18
CHOICE OF LAW AND VENUE.

The Program and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Washington without giving effect to
principles of conflicts of law. Employees irrevocably consent to the
nonexclusive jurisdiction and venue of the state and federal courts located in
the State of Washington.

15